

116 S1240 IS: Manufacturing USA Expansion Act of 2021
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1240IN THE SENATE OF THE UNITED STATESApril 20, 2021Mr. Brown (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo expand and enhance the Manufacturing USA Program, and for other purposes.1.Short titleThis Act may be cited as the Manufacturing USA Expansion Act of 2021.2.Expansion and enhancement of Manufacturing USA Program(a)DefinitionsIn this section:(1)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)). (2)Labor organizationThe term labor organization has the meaning given such term in section 8A(a) of the National Science Foundation Act of 1950.(3)Manufacturing USA centerThe term Manufacturing USA center means an institute described in section 34(d)(3)(B) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)(3)(B)) and recognized by the Secretary under such section for purposes of participation in the Manufacturing USA Network. (4)Manufacturing USA instituteThe term Manufacturing USA institute means an institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)) that is not a Manufacturing USA center.(5)Manufacturing USA NetworkThe term Manufacturing USA Network means the network established under section 34(c) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(c)).(6)Manufacturing USA ProgramThe term Manufacturing USA Program means the program established under section 34(b)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(b)(1)).(7)Minority-serving institutionThe term minority-serving institution means an eligible institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(8)National Program OfficeThe term National Program Office means the National Program Office established under section 34(h)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(h)(1)).(9)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)). (b)Authorization of appropriations To enhance and expand Manufacturing USA Program and support innovation and growth in domestic manufacturing(1)In generalThere is authorized to be appropriated $2,410,000,000 for the period of fiscal years 2022 through 2026 for the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology and in coordination with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, to carry out the Manufacturing USA Program and to expand such program to support innovation and growth in domestic manufacturing.(2)Manufacturing USA institutes(A)In generalOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $1,190,000,000 shall be available to support the establishment of new Manufacturing USA institutes during the period described in such paragraph.(B)Financial assistanceThe Secretary shall support the establishment of Manufacturing USA institutes under subparagraph (A) through the award of financial assistance under section 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)).(C)Assignment of Manufacturing USA institutes to Federal agency sponsorsFollowing an open topic competition organized by the Director of the National Institute of Standards and Technology, the Secretary of Commerce, in consultation with the Secretary of Energy, the Secretary of Defense, and other relevant Federal agencies, may select an alternative Federal agency to sponsor a selected Manufacturing USA institute based on its technology and may transfer the appropriate funds to that alternative Federal agency for operation and programming of the selected Manufacturing USA institute.(D)Coordination with existing Manufacturing USA institutes(i)Coordination requiredIn establishing new Manufacturing USA institutes under subparagraph (A), the Secretary of Commerce shall coordinate with the Secretary of Energy and the Secretary of Defense to ensure there is no duplication of effort or technology focus between new Manufacturing USA institutes and Manufacturing USA institutes that were in effect before the establishment of the new Manufacturing USA institutes.(ii)Consultation with existing Manufacturing USA institutes authorizedIn carrying out coordination under clause (i), the Secretary of Commerce may consult with Manufacturing USA institutes that were in effect before the establishment of new Manufacturing USA institutes under subparagraph (A) to inform the Department of Commerce of additional new Manufacturing USA institutes necessary to fill gaps in the support of innovation and growth in domestic manufacturing.(iii)Involvement of existing Manufacturing USA institutes authorizedIn coordination with the Secretary of Energy and the Secretary of Defense, the Secretary of Commerce may involve Manufacturing USA institutes that were in effect before the establishment of new Manufacturing USA institutes under subparagraph (A) in the planning and execution of the new Manufacturing USA institutes. (3)Manufacturing USA centers and public service grantsOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $375,000,000 shall be available for the period described in such paragraph—(A)for the Secretary, acting through the Director and in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, to recognize additional institutes as Manufacturing USA institutes under section 34(d)(3)(B) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)(3)(B)), giving particular consideration to partnerships and coordination with the Manufacturing USA institutes that were already in effect, when practicable; and(B)to support the activities of Manufacturing USA institutes and Manufacturing USA centers through the award of grants under section 34(f) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(f)). (4)Commercialization, workforce training, and supply chain investmentOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $100,000,000 shall be available for the period described in such paragraph to support such programming for commercialization, workforce training, and supply chain activities across the Manufacturing USA Network as the Secretary considers appropriate in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant.(5)Ongoing support for existing Manufacturing USA institutes(A)In generalOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $725,000,000 shall be available for the period described in such paragraph to support Manufacturing USA institutes that were in effect on the day before the date of the enactment of this Act, of which $5,000,000 shall be available (without cost share) to each such Manufacturing USA institute each year for such period for ongoing operation of the institutes, including operational overhead, workforce training, and supply chain activities.(B)Additional support(i)In generalOf the amounts specified in subparagraph (A), amounts shall be available for financial assistance awards to conduct projects as follows:(I)$100,000,000 shall be available for Manufacturing USA institutes that were established under section 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)) and that were in effect on the day before the date of the enactment of this Act.(II)$10,000,000 shall be available each year for the period described in such paragraph for each Manufacturing USA institute that is not receiving Manufacturing USA Program funding from any other Federal agency. (ii)Federal funds matching requirementA recipient of financial assistance for a project under clause (i) shall agree to make available to carry out the project an amount of non-Federal funds that is equal to or greater than 20 percent of the total cost of the project. (C)Renewal requirementsReceipt of ongoing support under subparagraph (A) shall be subject to the requirements of section 34(e)(2)(B) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)(2)(B)).(D)No cost share requirementThe Secretary shall not impose any cost share or matching requirement on receipt of ongoing support under subparagraph (A).(6)Management of interagency solicitations and ongoing managementOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $20,000,000 shall be available annually for the period described in such paragraph for the National Program Office to coordinate the activities of the Manufacturing USA Network and manage interagency solicitations.(c)Coordination between Manufacturing USA Program and Hollings Manufacturing Extension PartnershipThe Secretary shall coordinate the activities of the Manufacturing USA Program and the activities of Hollings Manufacturing Extension Partnership with each other to the degree that doing so does not diminish the effectiveness of the ongoing activities of a Manufacturing USA institute or a Center (as the term is defined in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)), including Manufacturing USA institutes entering into agreements with a Center (as so defined) that the Secretary considers appropriate to provide services relating to the mission of the Hollings Manufacturing Extension Partnership, including outreach, technical assistance, workforce development, and technology transfer and adoption assistance to small- and medium-sized manufacturers.(d)Worker advisory council for Manufacturing USA Program(1)Establishment(A)In generalThe Secretary of Commerce shall, in coordination with the Secretary of Labor, the Secretary of Defense, the Secretary of Energy, and the Secretary of Education, establish an advisory council for the Manufacturing USA Program on the development and dissemination of techniques, policies, and investments for high-road labor practices, worker adaptation and success with technological change, and increased worker participation across the Manufacturing USA Network.(B)MembershipThe council established under subparagraph (A) shall be composed of not fewer than 15 members appointed by the Secretary of Commerce, of whom—(i)four shall be from labor organizations;(ii)four shall be from educational institutions;(iii)four shall be from labor-management training, workforce development, and nonprofit organizations, including those that focus on workforce diversity and inclusion; and(iv)three shall be from industry organizations or manufacturing firms, including small- and medium-sized manufacturers.(C)Period of appointment; vacancies(i)In generalEach member of the council established under subparagraph (A) shall be appointed for a term of 3 years with the ability to renew the appointment for no more than 2 terms.(ii)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed.(D)Meetings(i)Initial meetingNot later than 180 days after the date of enactment of this Act, the council established under subparagraph (A) shall hold the first meeting.(ii)Additional meetingsAfter the first meeting of the council, the council shall meet upon the call of the Secretary, and at least once every 180 days thereafter.(iii)QuorumA majority of the members of the council shall constitute a quorum, but a lesser number of members may hold hearings.(E)Chairperson and vice chairpersonThe Secretary shall elect 1 member of the council established under subparagraph (A) to serve as the chairperson of the council and 1 member of the council to serve as the vice chairperson of the council.(2)Duties of the councilThe council established under paragraph (1)(A) shall provide advice and recommendations to the Secretary of Commerce on matters concerning investment in and support of the manufacturing workforce relating to the following:(A)Worker participation, including through labor organizations, in the planning and deployment of new technologies across an industry and within workplaces.(B)Policies to help workers adapt to technological change, including training and education priorities for the Federal Government and for employer investments in workers.(C)Assessments of impact on workers of development of new technologies and processes by the Manufacturing USA institutes.(D)Management practices that prioritize job quality, worker protection, worker participation and power in decision making, and investment in worker career success.(E)Policies and procedures to prioritize diversity and inclusion in the manufacturing and technology workforce by expanding access to job, career advancement, and management opportunities for underrepresented populations.(F)Assessments of technology improvements achieved by the Manufacturing USA institutes and the degree of domestic deployment of each new technology.(G)Such other matters as the Secretary considers appropriate.(3)Report(A)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—(i)the Committee on Health, Education, Labor, and Pensions, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(ii)the Committee on Education and Labor, the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(B)Report requiredNot later than 180 days after the date on which the council established under paragraph (1)(A) holds its initial meeting under paragraph (1)(D)(i) and annually thereafter, the council shall submit to the appropriate committees of Congress a report containing a detailed statement of the advice and recommendations of the council pursuant to paragraph (2).(4)Compensation(A)Prohibition of compensationMembers of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council.(B)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)FACA applicability(A)In generalIn discharging its duties under this subsection, the council established under paragraph (1)(A) shall function solely in an advisory capacity, in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).(B)ExceptionSection 14 of the Federal Advisory Committee Act shall not apply to the Council.(e)Participation of minority-Serving institutions, historically Black colleges and universities, and Tribal colleges and universities(1)In generalThe Secretary of Commerce, in coordination with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, shall coordinate with existing and new Manufacturing USA institutes to integrate covered entities as active members of the Manufacturing USA institutes, including through the development of preference criteria for proposals to create new Manufacturing USA institutes or renew existing Manufacturing USA institutes that include meaningful participation from a covered entity or that are led by a covered entity.(2)Covered entitiesFor purposes of this subsection, a covered entity is—(A)a minority-serving institution;(B)an historically Black college or university; or(C)a Tribal college or university.(f)Department of Commerce policies To promote domestic production of technologies developed under Manufacturing USA Program(1)Definition of domesticIn this subsection, the term domestic, with respect to development or production means development or production by, or with respect to source means the source is, a person incorporated or formed in the United States—(A)that is not under foreign ownership, control, or influence (FOCI) as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92);(B)whose beneficial owners, as defined in section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), are United States persons;(C)whose management are United States citizens;(D)whose principal place of business is in the United States; and(E)who is not—(i)a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity; or(ii)any joint venture if more than 10 percent of the joint venture (by vote or value) is held by a foreign incorporated entity that is an inverted domestic corporation or any subsidiary of such entity.(2)Policies(A)In generalThe Secretary of Commerce, in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, shall establish policies to promote the domestic production of technologies developed by the Manufacturing USA Network.(B)ElementsThe policies developed under subparagraph (A) shall include the following:(i)Measures to partner domestic developers of goods, services, or technologies by Manufacturing USA Network activities with domestic manufacturers and sources of financing.(ii)Measures to develop and provide incentives to promote transfer of intellectual property and goods, services, or technologies developed by Manufacturing USA Network activities to domestic manufacturers.(iii)Measures to assist with supplier scouting and other supply chain development, including the use of the Hollings Manufacturing Extension Partnership to carry out such measures.(iv)A process to review and approve or deny membership in a Manufacturing USA institute by foreign-owned companies, especially from countries of concern, including the People’s Republic of China.(v)Measures to prioritize Federal procurement of goods, services, or technologies developed by the Manufacturing USA Network activities from domestic sources, as appropriate.(C)Processes for waiversThe policies established under this paragraph shall include processes to permit waivers, on a case by case basis, for policies that promote domestic production based on cost, availability, severity of technical and mission requirements, emergency requirements, operational needs, other legal or international treaty obligations, or other factors deemed important to the success of the Manufacturing USA Program.(3)Prohibition(A)Company definedIn this paragraph, the term company has the meaning given such term in section 847(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2509 note).(B)In generalA company of the People’s Republic of China may not participate in the Manufacturing USA Program or the Manufacturing USA Network without a waiver, as described in paragraph (2)(C).